Order granting plaintiff’s motion for an injunction pendente lite with respect to certain books of an alleged joint venture and his motion for the appointment of a receiver reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The injunction was improvidently granted and the receiver was improvidently appointed because at best the record herein discloses an alleged joint venture or partnership, claimed to be operating in corporate forms, which is not cognizable in equity. (Boag v. Thompson, 208 App. Div. 132.) It may be that the facts more fully stated would show that the'^plaintiff has a grievance which might be redressed under a complaint that conforms to the doctrine of King v. Barnes (109 N. Y. 267), but the allegations *737herein are too incomplete to determine that upon this record or to sustain the-complaint on that theory. Lazansky, P. J., Rich, Kapper, Hagarty and Cars-well, JJ., concur.